Title: From Thomas Jefferson to Alexander Hamilton, 18 March 1793
From: Jefferson, Thomas
To: Hamilton, Alexander



Sir
Philadelphia March 18. 1793.

The contingent account of the Department of State down to the 9th. instant, having been delivered to, and passed by the Auditor, and being at present in want of a further sum to satisfy demands against my Office, I must request the favor of you to order a warrant to issue  payable to George Taylor Junior for Twelve hundred Dollars, and am, with respect Sir, Your most obedt. servt.
